CAYTON, Associate Judge
(dissenting).
Must the defendant suffer because the judges have failed to enact a procedural rule to fit his case ? Must he lose his right to be heard on appeal because the courts— the Municipal Court and this Court — have omitted to prescribe how a defendant in a misdemeanor case can manage-to stay out of jail while his appeal is pending?
There was such a rule, clear and definite, when these cases were tried in the old Police Court, and the review was by the United States Court of Appeals. Then the statute, Code 1940,' 17 — 103, provided that a defendant seeking a review of his conviction should enter into a recognizance to *192assure his appearance in court if the appeal was denied.
The District contends that the same method should have been followed by defendant in this case. But the Police Court has been legislated out of existence, and with it the method of review provided by the cited section. That section referred exclusively to reviews by the United States Court of Appeals for the District of Columbia (formerly the District of Columbia Court of Appeals). It cannot be said to have applied to this court which was not then in existence. The section has been rendered completely inoperative by the Act of Congress of April 1, 1942,1 reorganizing the Municipal Court, vesting the reviewing power in this court, and making appeal a matter of right (with two exceptions noted in the margin).2 By the Act, the Municipal Court was directed to prescribe, rules governing the practice in the new court; but no such rules have yet been made. Furthermore, this court was authorized “generally to regulate all matters relating to appeals, whether in the court below” or in this court; ,but we have made no rule governing this situation. The result is that there is now no requirement for a recognizance, and indeed no authority in an individual judge (in the absence of a formal rule of court) to require such a recognizance.
In the few instances where the old procedure has been followed, it was extrajudicial in nature, for it was without authority of statute or rule. The majority refers to it as an “established practice”; but I doubt that a procedure followed in a.handful of cases can establish a practice. Moreover “the power to admit to bail is not a mere matter of practice.” United States v. Curran, 2 Cir., 297 F. 946, 952, 36 A.L.R. 877. It depends upon the authority of a statute, or as here, upon rules adopted pursuant to statute.
We thus find a hiatus in the procedure for perfecting an appeal in this type of case. This requires us to prescribe by decision a procedural method to govern such situations, at least until a rule of court is adopted.
Some twenty years ago, the District of Columbia (now United States) Court of Appeals had before it a situation almost exactly like this one. Appeals had previously been taken from the Municipal Court to the then District of Columbia Supreme Court, but the Act of March 3, 1921, 41 Stat. 1312, removed such jurisdiction to the District of Columbia Court of Appeals, and provided a review by petition for. writ of error. The Act did not provide for a cost bond.; nor was there then any rule of court requiring it. The appealing plaintiff, apparently relying on a Court of Appeals rule requiring cost bonds on appeal from the District Supreme Court, filed a cost bond; but he was several days late in doing so under that rule. Defendant moved to dismiss the writ of error. The Court of Appeals expressly overruled the motion to dismiss and proceeded to hear the case on the merits. The Court said: “ * * * until such rule [for a cost bond] is promulgated it seems-clear to us that the requirement of a cost bond for appeals from the Supreme Court should not be applied to writs of error to the municipal court, and that a writ of error once granted to a plaintiff without a cost bond * * * should be entertained and decided on its merits.’1
 3 (Italics supplied.) That - decision is binding authority here. Indeed there is stronger reason for adopting the ruling here. In that case the Court expressed some doubt whether a rule would cover the situation, while the statute here involved expressly directed the Municipal Court, and authorized this court, to make rules governing the nezv practice. And it is only because of the failure of either court to act that this situation presents itself.,
■ The majority says that we must refuse to consider or decide the merits of the appeal,, because we cannot restore the fine to appellant. ■ I do not concede that we are so impotent, or that the District would refuse to honor our judgment, or that of the trial court entered on our mandate. I assume that such judgment would be given its natural and inescapable effect. For is there anything so breathtaking or revolutionary about remitting a fine? If we were to reverse, the fine would necessarily be regarded as illegally collected and would be subject to be repaid out of funds in the *193hands of the District of Columbia. We should judicially notice that the District Government regularly seeks and obtains appropriations to cover refund of moneys “erroneously collected.”. (See, for example, Vol. 42, “Acts of Congress affecting the District of Columbia,”, page 8, where $65,000 was appropriated for such purposes.) But even if that were not so, I think it is a question not before us ■ and which we need not consider or decide. See Johnson v. State, 172 Ala. 424, 55 So. 226, Ann.Cas.1913E, 296; Barthelemy v. People, 1842, 2 Hill, N.Y., 248, 255; Page v. People, 1878, 99 Ill. 418, 425.
The St. Pierre case, cited by my colleagues, does not apply here because: (a) That involved a jail sentence; this involves a fine of $25; (b) that involved a charge of ventempt in a grand jury proceeding; this involves a mere municipal ordinance;4 (c) there the defendant could have purged himself of the contempt at any time; here the conviction left defendant with no alternative except that of paying the fine; (d) there, there was an established procedure by which he might have applied for bail to the Supreme Court; here there was no procedural rule by which he could have obtained bail; (e) there, the sentence having been completely served, there was no subject matter upon which the judgment of the Court could operate; here the question is wide open for decision.
It may be said that he should have refused to pay the fine and when he found himself in jail, instituted habeas corpus proceedings to test out the legality of his detention. But it is utterly unreasonable to require such an elaborate, expensive procedure in a case involving a mere local ordinance. He had a right to come to us for a disposition of his appeal.
What, then, was his alternative? Only to pay the fine. That he paid it under compulsion can hardly be doubted. As was said by Justice Holmes, many years ago, in Com. v. Fleckner, 167 Mass. 13, 44 N.E. 1053: “We should be slow to suppose that the legislature meant to take away the right to undo the disgrace and legal discredit of a conviction * * * merely because a wrongly convicted person has paid his fine or served his term.”
To the same effect is the law in his jurisdiction, where our highest court, in District of Columbia v. Gardiner, 39 App.D.C. 389, 391, refusing to dismiss an appeal in an analogous situation, said: “It is to be presumed that the fine was immediately paid to escape the alternative penalty of imprisonment, and was received by the proper officer of the court in the performance of his duty under the judgment. It does not appear that it was paid to, or accepted by, the District of Columbia so as to work a discharge from all the consequences of the judgment * * *.”
In a more recent case the same view was taken by the Circuit Court of Appeals for the Fifth Circuit, which in Hartwell v. United States, 107 F.2d 359, 360, held “that the payment of the fine was not, and did not work, an abandonment of the appeal * * ‡
Here, there is not the slightest showing of voluntariness or any other circumstance from which a waiver of appeal can be deduced from his conduct. On the contrary, the very act of noting the appeal belies the suggestion that he acquiesced in the judgment.
For decades defendants in these cases were without an appeal of right. By the Municipal Court Act of April 1, 1942, cited above, Congress reestablished the right of appeal in all cases (except those noted in footnote 2, supra) and created this court as the reviewing tribunal. We were charged with the duty of providing a simple, expeditious method of review. At least until a rule of court is adopted to fit these situations, I think we must give the Congressional intent its full and natural effect and not extinguish in limine the right to be heard on the merits of the appeal.

 Code 1940, § 11 — 751 et seq.


 Tile exceptions are provided,in Sec. 7 - (a) of the Act, Codé' 1940, 11 — 772 (a), and cover civil cases heard in the Small Claims Branch, and criminal cases in which the penalty imposed is less than $50. This- case is in the latter group.


 George v. Capital Traction Co., 54 App.D.C., 144, 295 F. 965, 969.


 Discretion in allowance of bail after conviction is more freely exercised in misdemeanor, than in felony eases. In re Williams, 54 App.D.C. 65, 294 F. 996.